EXECUTION VERSION Exhibit 10.1 December 13, 2013 ITC Holdings Corp. 27175 Energy Way Novi, MI 48377 Attn: Joseph L. Welch, President and Chief Executive Officer Re:Merger Agreement Termination Dear Mr. Welch: Reference is made to that certain Merger Agreement, dated as of December 4, 2011, as amended by that certain Amendment No. 1 to the Merger Agreement, dated as of September 21, 2012, and that certain Amendment No. 2 to the Merger Agreement, dated as of January 28, 2013 (collectively, the “Merger Agreement”), among Entergy Corporation, a Delaware corporation (“Entergy”), Mid South TransCo LLC, a Delaware limited liability company and presently a wholly owned subsidiary of Entergy, ITC Holdings Corp., a Michigan corporation (“ITC”), and ITC Midsouth LLC (formerly known as Ibis Transaction Subsidiary LLC), a Delaware limited liability company and a direct wholly owned subsidiary of ITC. Entergy and ITC hereby mutually agree to terminate the Merger Agreement pursuant to Section 7.01(a) of the Merger Agreement.Please acknowledge your agreement to terminate the Merger Agreement by executing this letter agreement in the space indicated below and returning one copy to the undersigned. [Signature Page Follows] Sincerely, ENTERGY CORPORATION By: _/s/ Andrew Marsh Name:Andrew Marsh Title:Executive Vice President and Chief Financial Officer Accepted and agreed to as of the date first written above: ITC HOLDINGS CORP. By:_/s/ Joseph L. Welch Name:Joseph L. Welch Title:President and Chief Executive Officer cc: Simpson Thacher & Bartlett LLP 425 Lexington Avenue New York, NY 10017-3954 Attn: Andrew W. Smith, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 1440 New York Avenue, N.W. Washington, D.C. 20005 Attn: Michael P. Rogan, Esq.; Pankaj K. Sinha, Esq.
